 1
                                                              THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF WASHINGTON
 9                                              AT SEATTLE
10
     TAMARA LOHR and RAVIKIRAN SINDOGI,                       Case No. 2:16-cv-01023-RSM
11   on behalf of themselves and all others similarly
     situated,                                                STIPULATION AND ORDER TO
12                                                            FURTHER EXTEND CLASS
                                    Plaintiffs,               CERTIFICATION DEADLINES TO
13                                                            FACILITATE SETTLEMENT
             v.                                               DISCUSSIONS
14
     NISSAN NORTH AMERICA, INC., and
15   NISSAN MOTOR CO., LTD.,

16                                  Defendants.

17

18

19           Plaintiffs Tamara Lohr and Ravikiran Sindogi (“Plaintiffs”) and Defendant Nissan North

20   America, Inc. (“NNA”) (collectively, the “Parties”) enter into this stipulation with reference to the

21   following facts and recitals:

22           1.          On March 28, 2019, the Parties had a productive all day private mediation before Hon.

23   James L. Warren (Ret.) at JAMS in San Francisco.

24           2.          Based on the Parties’ progress, a second all day mediation session has been scheduled

25   for May 23, 2019.

26           3.          The Parties are coordinating discovery and class certification deadlines in this action

27   with a companion case filed in the Northern District of California, Johnson v. Nissan N. Am., Inc.,

28   Case No. 3:17-cv-00517-WHO.
      STIPULATION RE: EXTENSION OF DEADLINES                                    SHOOK, HARDY & BACON L.L.P.
      CASE NO.: 2:16-cv-01023-RSM                                                         701 Fifth Ave., Suite 6800
     4811-2539-0228 v1
                                                                                  Seattle, WA 98104, 206.344.6700
 1             4.     The Parties require additional time to continue mediation efforts before undertaking

 2   further work to complete discovery in anticipation of class certification briefing and in anticipation of

 3   the preparation of expert reports.

 4             5.     The Parties have agreed to extend the deadlines in this case and in Johnson, to

 5   accommodate resolution discussions.

 6             6.     The Parties have coordinated with counsel in Johnson and are seeking entry of a similar

 7   scheduling order. If this Court and the Johnson court approve these requests, then the two cases will

 8   remain on parallel tracks if a resolution is not reached. An extension of the deadlines in this matter, as

 9   reflected below, would facilitate settlement discussions and will not be unduly prejudicial to either

10   party.

11             For these reasons, the Parties stipulate to extend the deadlines in this matter as set forth below

12   and respectfully request that the Court enter an order accordingly:

13

14                             Event                     Current Deadline           Proposed Deadline
              Deadline to file Motion for Class
15                                                     June 14, 2019              November 19, 2019
              Certification and serve Plaintiffs’
16            expert disclosures and reports
              Deadline for Plaintiffs to produce
17            experts for deposition                   July 26, 2019              December 31, 2019
              Deadline to file opposition to Motion
18            for Class Certification and serve        September 4, 2019          February 10, 2020

19            NNA’s expert disclosures and reports
              Deadline for NNA to produce experts
              for deposition                           September 23, 2019         February 28, 2020
20
              Deadline to file reply regarding         October 14, 2019           March 19, 2020
21
              Motion for Class Certification
22

23

24

25

26

27

28
      STIPULATION RE: EXTENSION OF DEADLINES                                    SHOOK, HARDY & BACON L.L.P.
      CASE NO.: 2:16-cv-01023-RSM                                                         701 Fifth Ave., Suite 6800
                                                                                  Seattle, WA 98104, 206.344.6700
 1         STIPULATED TO AND DATED this 29th day of April, 2019.

 2
     TERRELL MARSHALL LAW                SHOOK HARDY & BACON L.L.P.
 3   GROUP PLLC                          Attorneys for Defendant Nissan North America, Inc.
     Attorneys for Plaintiffs
 4                                       By: _/s/ Heather A. Hedeen________________
     By:     /s/ Beth E. Terrell         Heather A. Hedeen, WSBA #50687
 5   Beth E. Terrell, WSBA #26759        SHOOK HARDY & BACON L.L.P.
     Amanda M. Steiner, WSBA #29147      701 Fifth Avenue, Suite 6800
 6   Benjamin M. Drachler, WSBA #51021   Seattle, WA 98104
     Terrell Marshall Law Group PLLC     Phone: 206-344-7606
 7   936 North 34th Street, Ste. 300     hhedeen@shb.com
     Seattle, WA 98103-8869
 8   Phone: 206-816-6603                 Amir Nassihi, Pro Hac Vice
     Fax: 206-319-5450                   Andrew L. Chang, Pro Hac Vice
 9   bterrell@terrellmarshall.com        SHOOK HARDY & BACON L.L.P.
     asteiner@terrellmarshall.com        One Montgomery, Suite 2600
10   bdrachler@terrellmarshall.com       San Francisco, CA 94104
                                         Phone: 415-544-1900
11   Gregory F. Coleman, Pro Hac Vice    anassihi@shb.com
     Mark E. Silvey, Pro Hac Vice        achang@shb.com
12   Lisa A. White, Pro Hac Vice
     GREG COLEMAN LAW PC                 Holly Pauling Smith, Pro Hac Vice
13   First Tennessee Plaza               William R. Sampson, Pro Hac Vice
     800 South Gay Street, Suite 1100    SHOOK HARDY & BACON L.L.P.
14   Knoxville, TN, 37929                2555 Grand Boulevard
     Phone: 865-247-0080                 Kansas City, MO 64108
15   Fax: 865-522-0049                   Phone: 816-474-6550
     greg@gregcolemanlaw.com             hpsmith@shb.com
16   mark@gregcolemanlaw.com             wsampson@shb.com
     adam@gregcolemanlaw.com
17
     Charles J. Crueger, Pro Hac Vice
18   Erin Dickinson, Pro Hac Vice
     CRUEGER DICKINSON LLC
19   4532 N. Oakland Avenue
     Whitefish Bay, WI 53211
20   Phone: 414-210-3868
     cjc@cruegerdickinson.com
21   ekd@cruegerdickinson.com
22   Edward A. Wallace, Pro Hac Vice
     WEXLER WALLACE LLP
23   55 Monroe Street, STE 3300
     Chicago, IL 60603
24   Phone: 312-346-2222
     Fax: 312-346-0022
25   Email: eaw@wexlerwallace.com
26

27

28
     STIPULATION RE: EXTENSION OF DEADLINES                       SHOOK, HARDY & BACON L.L.P.
     CASE NO.: 2:16-cv-01023-RSM                                            701 Fifth Ave., Suite 6800
                                                                    Seattle, WA 98104, 206.344.6700
 1     I.    ORDER

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4
     Dated: May 6, 2019.

 5

 6
                                          A
                                          RICARDO S. MARTINEZ
                                          CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION RE: EXTENSION OF DEADLINES                SHOOK, HARDY & BACON L.L.P.
     CASE NO.: 2:16-cv-01023-RSM                                     701 Fifth Ave., Suite 6800
                                                             Seattle, WA 98104, 206.344.6700
